Name: Commission Regulation (EC) No 380/94 of 18 February 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/40 Official Journal of the European Communities 19. 2. 94 COMMISSION REGULATION (EC) No 380/94 of 18 February 1994 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EC) No 191 /94 f), as last amended by Regulation (EC) No 352/94 (8) ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (u) as fixed in the Annex to amended Regulation (EC) No 191 /94 are hereby altered to the amounts set out in the Annex. Having regard to Council Regulation (EEC) No 3813/92 of 28 E&gt;ecember 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (0, Article 2 This Regulation shall enter into force on 19 February 1994. whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1994. For the Commission Ren&lt;e STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . O OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 24, 29. 1 . 1994, p. 76. (8) OJ No L 44, 17. 2. 1994, p. 27. O OJ No L 168, 25. 6. 1974, p. 7. (10) OJ No L 202, 26. 7. 1978, p. 8 . (") OJ No L 155, 26. 6. 1993, p. 29 . 19 . 2. 94 Official Journal of the European Communities No L 48/41 ANNEX to the Commission Regulation of 18 February 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) CN code Import levies Q ACP Third countries (other than ACP) CN code Import levies Q ACP Third countries (other than ACP) 1102 20 10 148,23 154,27 1102 20 90 84,00 87,02 1102 30 00 112,29 115,31 1103 13 10 148,23 154,27 1103 14 00 112,29 115,31 1103 1390 84,00 87,02 1103 29 40 148,23 154,27 1103 29 50 112,29 115,31 110419 50 148,23 154,27 110419 91 190,67 196,71 1104 23 10 131,76 134,78 1104 23 30 131,76 134,78 1104 23 90 84,00 87,02 1104 30 90 61,76 67,80 1106 20 90 128,95 (2) 153,13 1108 12 00 132,58 153,13 1108 13 00 132,58 153,13 0 1108 14 00 66,28 153,13 1108 19 10 161,01 191,84 1108 1990 66,28 (2) 153,13 1702 30 51 172,94 269,66 1702 30 59 132,58 199,07 1702 30 91 172,94 269,66 1702 30 99 132,58 199,07 1702 40 90 132,58 199,07 1702 90 50 132,58 199,07 1702 90 75 181,17 277,89 1702 90 79 126,00 192,49 2106 90 55 132,58 199,07 2302 10 10 41,87 47,87 2302 10 90 89,72 95,72 2302 20 10 41,87 47,87 2302 20 90 89,72 95,72 2302 30 10 41,87 (8) 47,87 2302 30 90 89,72 (8) 95,72 2302 40 10 41,87 47,87 2302 40 90 89,72 95,72 2303 10 11 164,70 346,04 0 In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow- root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (*) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (s) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .